DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/18/2020 and 11/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a backup acquisition unit configured to store given information indicating states of backup data…” and “a determination unit configured to generate…” in claim 1; “wherein the determination unit is configured to…” in claims 6, 9 and 10. See paragraphs [0046]-[0056] of the pg-pub specification for support. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant provided prior art US 20180253358 to Gu (hereinafter Gu).
As per claims 1, 11 and 15, Gu teaches:
A security system comprising: 
a backup acquisition unit configured to store given information indicating states of backup data together with backup images generated from the backup data for respective backup generations (Gu: [0047] Further, when writing the backup target data, the duplication compression control unit 11 (calculation unit) calculates the capacity of the backup target data before and after the duplication compression, respectively, and stores them in the backup data capacity table 15. [0048] Further, when writing the backup target data, the duplication compression control unit 11 (calculation unit) calculates the number of pointers newly generated after performing duplication compression of the backup target data, and stores it in the pointer table 16. [0049] It should be noted that each time the duplication compression control unit 11 performs the backup process, the duplication compression control unit 11 stores the capacity after the duplication compression and the number of new pointers, in the respective tables 15 and 16. At that time, date and generation information are also stored in association therewith such that the backup generation can be known); and 
a determination unit configured to generate, when a predetermined timing comes, determination information for determining whether there is an abnormality in the stored backup data, based on a predetermined determination rule and the given information for the respective backup generations, and to output the generated determination information (Gu: [0050] The capacity determination control unit 12 (determination unit) checks the backup data capacity table 15, and determines whether the backup target data is normal or abnormal based on the capacity after the duplication compression. For example, the capacity determination control unit 12 compares the previous capacity and the current capacity, and when determining that the capacity is increased sharply on the basis of a preset criterion, the capacity determination control unit 12 determines that the backup target data is abnormal. [0053]: when it is determined that the backup target data is abnormal, a particular process at the time of abnormal determination, such as outputting of an alarm to that effect, is performed. Also, [0052], [0069]-[0070]).

As per claims 2 and 12, Gu teaches:
The security system according to claim 1, wherein the determination information is generated based on a difference between pieces of the given information for a predetermined parameter specified by the predetermined determination rule (Gu: [0050]: For example, the capacity determination control unit 12 compares the previous capacity and the current capacity, and when determining that the capacity is increased sharply on the basis of a preset criterion, the capacity determination control unit 12 determines that the backup target data is abnormal. Also, [0052], [0069]-[0070]).

As per claim 7, Gu teaches:
The security system according to claim 1, wherein the given information includes at least metadata about a file included in the backup data (Gu: [0049] It should be noted that each time the duplication compression control unit 11 performs the backup process, the duplication compression control unit 11 stores the capacity after the duplication compression and the number of new pointers (metadata), in the respective tables 15 and 16. At that time, date and generation information (metadata) are also stored in association therewith such that the backup generation can be known).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu and US 20190042744 to Rajasekharan et al (hereinafter Rajasekharan).
As per claims 3 and 13, Gu does not teach: wherein the predetermined parameter is configurable according to a type of the backup data. However, Rajasekharan teaches:
wherein the predetermined parameter is configurable according to a type of the backup data (Rajasekharan: [0032]: For example, if a user of a client device 120 typically employs full or partial words, or dates, or other human-readable groups of characters (predetermined parameter) for particular types of files (type of backup data), and a new file appears with the same file extension 304 but a filename 302 employing what appears to be a series of random alphanumeric characters, the anomalous file detection module 406 may regard such a file as an anomaly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Rajasekharan in the invention of Gu to include the above limitations. The motivation to do so would be to detect anomalous backup activity on each of the client devices 120 (Rajasekharan: [0023]).

As per claim 4, Gu in view of Rajasekharan teaches:
The security system according to claim 3, wherein the given information is acquired before the backup acquisition unit generates the backup images from the backup data, and is stored in predetermined volumes together with the backup images (Gu: Fig. 2. [0044]. [0045]: In particular, the duplication compression control unit 11 divides backup target data into a plurality of data blocks and compresses them, and writes them on the disk 20. [0049] It should be noted that each time the duplication compression control unit 11 performs the backup process, the duplication compression control unit 11 stores the capacity after the duplication compression and the number of new pointers, in the respective tables 15 and 16. At that time, date and generation information are also stored in association therewith such that the backup generation can be known. [0062]: the backup process is continued (step S10) to complete the backup (step S11)).

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Rajasekharan as applied to claims 4 and 13 above, and further in view of US 20070104007 to Mizuno (hereinafter Mizuno).
As per claims 5 and 14, Gu in view of Rajasekharan does not teach the limitations of claim 5. However, Mizuno teaches:
wherein the predetermined volumes for the respective backup generations are stored in a protected area where direct external access is prohibited (Mizuno: [0153]: Specifically, the restoration data is stored in a special area 227 provided in the storage device 211 of the copier 201. [0154] Although in FIG. 23, a special area which cannot be accessed (is prohibited from being accessed) from outside is provided in a hard disk, a separate storage device such as hard disk which cannot be accessed from outside may be connected alternatively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Mizuno in the invention of Gu in view of Rajasekharan to include the above limitations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (see KSR Int’l Co. v. Teleflex Inc. 550 U.S. ___, 82 USPQ2d 1385 (Supreme Court 2007) (KSR)).
	

As per claim 6, Gu in view of Rajasekharan and Mizuno teaches:
The security system according to claim 5, wherein the determination unit is configured to couple, when the predetermined timing comes, the predetermined volumes to an access volume to read and acquire the given information from the predetermined volumes (Gu: [0045]: At this time, in the case of storing data blocks having been stored on the disk 20, by generating a pointer (reference data) such as a content address that refers to such a data block, it is possible to write data blocks by eliminating duplicate storage without storing the real data blocks. It should be noted that when reading data stored on the disk 20, the duplication compression control unit 11 is able to read the target data by accessing the real data block following the reference data. Rajasekharan: [0043]: FIG. 8 is a flow diagram of an example method 800 of restoring data to a client device 120 in response to detecting the onset of a ransomware attack at that client device 120. The restore data selection module 410 may be configured to review previous versions of file backups stored in the backup/restore data store 116 to identify a backup that was made prior to the onset of the ransomware attack at the client device 120 (operation 802), such as the most recent backup prior to the onset of the attack. The identified backup of interest may then be used to restore the data of the client device 120 (operation 804), such as after the affected client device 120 has been restored to a pre-attack state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Rajasekharan in the invention of Gu to include the above limitations. The motivation to do so would be to enable restoration of the client devices (Rajasekharan: [0043]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gu and US 20190236274 to Brenner (hereinafter Brenner).
As per claim 8, Gu does not teach the limitations of claim 8. However, Brenner teaches:
wherein the given information includes at least metadata about a computer program included in the backup data (Brenner: [0035] At block 202, backup data may be received from a computer system. The computer system may collect data to be backed up, which may include data and files of various types, including but not limited to binaries, drivers, operating system files, spreadsheets, designs, software code in development, and other documents. [0036] At block 204, metadata is extracted from the backup data. This metadata can contain information about the files to be backed up. Also, [0031], [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Brenner in the invention of Gu to include the above limitations. The motivation to do so would be to calculate a change rate of the backup data against prior backup data, for example prior backup metadata stored at a backup device or service (Brenner: [0037]).

As per claim 9, Gu in view of Brenner teaches:
The security system according to claim 8, wherein the determination unit is configured to determine that the predetermined timing has come when a specific failure is detected in a business computer that uses the backup data, to select a specific determination rule corresponding to the specific failure from among determination rules prepared in advance, and to generate and output the determination information based on the selected specific determination rule and the given information for the respective backup generations (Gu: [0050]: For example, the capacity determination control unit 12 compares the previous capacity and the current capacity, and when determining that the capacity is increased sharply on the basis of a preset criterion, the capacity determination control unit 12 determines that the backup target data is abnormal. [0053]: when it is determined that the backup target data is abnormal, a particular process at the time of abnormal determination, such as outputting of an alarm to that effect, is performed. [0056]. [0070] In the backup job 1 of December 4, the capacity of 20 GB after the duplication compression is larger than the threshold A (19 GB). Accordingly, it is considered that the backup data is encrypted and duplication compression does not work. Therefore, it is determined that the backup target data is infected with ransomware. Brenner: [0031] Backup and data analysis system 110 may determine there is a likelihood of ransomware in the backup data 106 if the metadata of backup data 106 unexpectedly differs from prior metadata for computer system 102 or a similar system. As a result of this determination, one or more alerts may be raised. [0032] It may be determined that computer system 102 is infected with ransomware).

As per claim 10, Gu in view of Brenner teaches:
The security system according to claim 8, wherein the determination unit is configured to determine that the predetermined timing has come when the backup acquisition unit stores the backup images and the given information, and to generate and output the determination information based on a determination rule prepared in advance and the given information for the respective backup generations (Gu: [0050]: For example, the capacity determination control unit 12 compares the previous capacity and the current capacity, and when determining that the capacity is increased sharply on the basis of a preset criterion, the capacity determination control unit 12 determines that the backup target data is abnormal. [0053]: when it is determined that the backup target data is abnormal, a particular process at the time of abnormal determination, such as outputting of an alarm to that effect, is performed. [0056]. [0070] In the backup job 1 of December 4, the capacity of 20 GB after the duplication compression is larger than the threshold A (19 GB). Accordingly, it is considered that the backup data is encrypted and duplication compression does not work. Therefore, it is determined that the backup target data is infected with ransomware).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20050064859 to Kotzin et al: A system including a backup server (111) and corresponding methods (FIG. 4, FIG. 5), for backing up a memory (207) of a wireless subscriber device (101). The method involves creating an archived representation of the memory image (405, 505) in a backup server and scanning modified representations of the memory image (407, 507) for abnormalities, such as viruses or other malicious files. If a problem has occurred, the memory of the wireless subscriber device can be restored (409, 509) using an archived representation of the memory image.
US 20110289584 to Palagummi: A system and method provide for storing virus metadata with a backup image. Upon restoring files or data from the backup image, the virus metadata from the backup image is compared with current virus data. The comparison yields a list of new viruses that have been discovered after the backup image was created. The restore process may cause restored files to be scanned for the new viruses, while excluding previously known viruses from the scan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438